SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

389
KA 14-01866
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ASAD R. HIXON, DEFENDANT-APPELLANT.


KATHLEEN A. KUGLER, CONFLICT DEFENDER, LOCKPORT (EDWARD P. PERLMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered September 17, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted criminal possession of a weapon
in the second degree (Penal Law §§ 110.00, 265.03 [3]). The record
establishes that defendant knowingly, voluntarily, and intelligently
waived his right to appeal (see generally People v Lopez, 6 NY3d 248,
256), and his challenge to the severity of the sentence is encompassed
by that valid waiver (see People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).


                                                   Frances E. Cafarell




Entered:    April 29, 2016
                                                   Clerk of the Court